UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6431



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCELLUS THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-00-233)


Submitted:   June 21, 2005                  Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcellus Thomas, Appellant Pro Se. Thomas Richard Ascik, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marcellus    Thomas   appeals    the    district   court’s   order

denying his renewed motion for transcripts at government expense.

We   have   reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   See United States v. Thomas, No. CR-00-233 (W.D.N.C. filed

Mar. 3 & entered Mar. 4, 2005).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -